Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 20100190050 A1) in view of Kim et al. (“Kim”, US 20100279156 A1) and Choi et al. (“Choi’426”, US 20110117426 A1, disclosed in IDS).
Regarding claim 1, Ochi teaches a rechargeable battery pack (Ochi, Title, Fig. 1) comprising: 
a plurality of unit cells, each one of the unit cells having an electrode assembly with a first electrode, and a second electrode electrically connected to an electrode terminal, the electrode terminal extending away from the case (Ochi, Abstract, Figs. 1-3, [0037], e.g., a plurality of rectangular battery cells 1 having electrode terminals 3; connecting terminals 6 to electrically connect adjacent electrode terminals 3; each rectangular battery cell 1 has a positive and negative electrode terminal 3 attached in a protruding fashion at the ends of the upper surface); and 
a bus bar connected between the electrode terminal of a first unit cell of the unit cells and the case of a second unit cell of the unit cells with the electrode terminal of the first cell having a height that is different from a height of the case of the second unit cell (Ochi, Figs. 1-2 and 10-11, [0042], [0043], [0018], [0056], e.g., connecting terminals 6 are attached to electrically connect the electrode terminals 3 of adjacent rectangular battery cells 1; connecting terminal 6 is a metal bus-bar; rectangular battery cell 1 upper surfaces, where connecting terminals 6 attach, can be aligned in a single plane without deviation due to battery cell height variation (which is being interpreted as the first cell having a height that is different from a height of the case of the second unit cell); when rectangular battery cells 1 are stacked together as a battery block, variation in battery cell height is an inherent result of dimensional tolerance allowed during battery cell production).
Ochi does not explicitly teach a first electrode electrically connected to a case, the case having an opening in a plane parallel to a flat side surface of the electrode assembly, and the electrode terminal extending away from the case and insulated from the case.
However, in the same field of endeavor, Kim teaches a rechargeable battery comprising a gasket 24 is interposed between the cap plate 16 and the first terminal 21 to insulate the cap plate 16 from the first terminal 21; and the first terminal 21 is electrically connected to the negative electrode 12 via a negative electrode lead tab 21a, and the cap plate 16 is electrically connected to the positive electrode 11 via a positive electrode lead tab 22. (Kim, Title, Figs. 1-2, [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first electrode electrically connected to a case, and the electrode terminal extending away from the case and insulated from the case, for the purpose of improving safety (Kim, [0008]).  
Ochi in view of Kim does not teach the case having an opening in a plane parallel to a flat side surface of the electrode assembly.
However, in the same field of endeavor, Choi’426 teaches a secondary battery comprising a case having an opening in a plane parallel to a flat side surface of the electrode assembly (Choi’426, Title, Fig. 11, [0076], e.g., a secondary battery 400 includes the electrode assembly 110, a support body 420, a first external member 440a, and a second external member 440b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the case having an opening in a plane parallel to a flat side surface of the electrode assembly, for the purpose of providing a simplified structure (Choi’426, [0080]).
Regarding claim 2, Ochi in view of Kim and Choi’426 teaches the rechargeable battery pack of claim 1 as disclosed above.  Ochi teaches wherein the bus bar is connected to a first long side of the case (Ochi, Figs. 1-2 and 10-11, [0042], [0043], e.g., connecting terminals 6 are attached to electrically connect the electrode terminals 3 of adjacent rectangular battery cells 1; connecting terminal 6 is a metal bus-bar).
Ochi does not teach wherein the case comprises a first long side wall, a second long side wall, a first short side wall and a second short side wall, the side walls each connected to a bottom of the case, thereby forming the opening, the opening being opposite to the bottom, wherein the bus bar is connected to the first long side wall.
However, in the same field of endeavor, Choi’426 teaches a secondary battery comprising a case having a first long side wall, a second long side wall, a first short side wall and a second short side wall, the side walls each connected to a bottom of the case, thereby forming the opening, the opening being opposite to the bottom, wherein the terminals are connected to the first long side wall (Choi’426, Title, Figs. 10-11, [0076], e.g., a secondary battery 400 includes the electrode assembly 110, a support body 420, a first external member 440a, and a second external member 440b (which is being interpreted as a bottom of the case)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the case comprises a first long side wall, a second long side wall, a first short side wall and a second short side wall, the side walls each connected to a bottom of the case, thereby forming the opening, the opening being opposite to the bottom, wherein the bus bar is connected to the first long side wall, for the purpose of providing a simplified structure (Choi’426, [0080]).
Regarding claim 3, Ochi in view of Kim and Choi’426 teaches the rechargeable battery pack of claim 1 as disclosed above.  Ochi teaches the bus bar is connected to a first long side of the case of the second unit cell (Ochi, Figs. 1-2 and 10-11, [0042], [0043], e.g., connecting terminals 6 are attached to electrically connect the electrode terminals 3 of adjacent rectangular battery cells 1; connecting terminal 6 is a metal bus-bar).
Ochi does not teach wherein the bus bar is connected to a bus bar connection recess recessed in the first long side wall of the case of the second unit cell.
However, in the same field of endeavor, Kim teaches a rechargeable battery comprising a first electrode electrically connected to a recessed first long side wall of a case (Kim, Title, Figs. 1-2, [0041], e.g., the first terminal 21 is electrically connected to the negative electrode 12 via a negative electrode lead tab 21a, and the cap plate 16 is electrically connected to the positive electrode 11 via a positive electrode lead tab 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the bus bar is connected to a bus bar connection recess recessed in the first long side wall of the case of the second unit cell, for the purpose of improving safety (Kim, [0008]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 20100190050 A1) in view of Kim et al. (“Kim”, US 20100279156 A1) and Choi et al. (“Choi’426”, US 20110117426 A1, disclosed in IDS) as applied to claim 2 above, and further in view of Shimizu et al. (“Shimizu”, US 20110076521 A1).
Regarding claim 4, Ochi in view of Kim and Choi’426 teaches the rechargeable battery pack comprising a first electrode electrically connected to a case as disclosed in claim 1 above, and wherein the bus bar is connected to the first long side wall as disclosed in claim 2 above.
Ochi in view of Kim and Choi’426 does not teach wherein the bus bar is connected to the first long side wall of the case of the second unit cell by welding.
However, in the same field of endeavor, Shimizu teaches a battery unit comprising anode terminals 32a of cells 12 welded to anode bus bar 76 by laser welding (Shimizu, [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the bus bar is connected to the first long side wall of the case of the second unit cell by welding, for the purpose of providing easy assembly and/or reducing hard packaging structure and/or miniaturizing of the secondary battery assembly and/or improving packaging density of the cells (Shimizu, [0137]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723